Citation Nr: 0911595	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-39 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 1975 to 
February 19, 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2009 Order, the Court 
endorsed a joint motion for remand, vacated the July 2007 
Board decision that reopened and denied a claim of 
entitlement to service connection for a bilateral hearing 
loss disability, and remanded the matter for compliance with 
the instructions in the joint motion.  

In July 2007, this matter came before the Board on appeal 
from a May 2005 rating decision of the RO in Nashville, 
Tennessee, which denied the Veteran's petition to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  The Board notes that the RO subsequently 
determined in a Statement of the Case (SOC) issued in 
November 2005 that new and material evidence demonstrating a 
current disability had been received sufficient to reopen the 
previously denied claim of service connection for bilateral 
hearing loss.  

In November 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Nashville, Tennessee RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion for remand in this case questioned the 
sufficiency of the efforts made by VA to satisfy its duty to 
assist.  Specifically, the joint motion expressed concerns 
about VA's finding that a VA examination was not necessary to 
the resolution of the Veteran's claims.  The Board now 
remands the case to provide the Veteran with a VA 
audiological examination.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
Veteran was provided notice in accordance with Dingess, on 
remand, the Agency of Original Jurisdiction (AOJ) should take 
the opportunity to correct this defect in the VCAA notice 
previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should schedule the Veteran 
for a VA audiological examination to 
assess the current nature and etiology 
of his bilateral hearing loss 
disability.  The entire claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to: (a) whether 
the Veteran has a bilateral hearing 
loss disability; and if so, (b) whether 
such a disability is at least as likely 
as not (i.e., to at least a 50:50 
degree of probability) a result of 
active military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  In rendering this 
opinion, the examiner should take into 
account the Veteran's lay assertions of 
noise exposure from firing weapons as 
part of marksmanship training during 
his brief period of service from 
January 14, 1975 to February 19, 1975, 
and be mindful that such assertions are 
neither corroborated nor contradicted 
by the evidence of record.  The 
examiner should also consider the 
Veteran's post-service history of 
occupational noise exposure from a jack 
hammer and any other occupational or 
recreational noise exposure.  A 
complete rationale should be provided 
for any opinion given.

3. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a bilateral hearing loss 
disability.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




